Title: From George Washington to Major General Nathanael Greene, 25 May 1779
From: Washington, George
To: Greene, Nathanael



Sir,
Head Quarters Middle Brook 25th May 1779

Correspondent accounts from New York point so strongly to a movement of the troops there, that I have scarce a doubt of its happening soon, perhaps within a few days, the object is not quite so clear, but in any event it is indispensably necessary for us to be in a condition to march and transport our stores. I therefore desire you will exert your utmost diligence in preparing accordingly.
Let your Tents be in readiness to deliver at an hours warning, & in just proportion to the Troops.
The detachment of the enemy now in Virginia seems to be upon a predatory plan, and the destruction of our provision and stores their principal object; I have therefore to desire, that you will not suffer any in your department to remain ⟨long,⟩ or in quantities at any place or places accessible by their shipping—and that you will afford every aid in your power to remove those of other departments of the army when called upon. I mean this as a general standing direction.
I send you a letter with some inclosures which I have received from Genl Sullivan. You will therefore see his apprehensions on the score of waggons. After reading you will be pleased to return them. I am Sir your Most Obet Servant
Go: Washington
        P.s. Have you made the inquiry proposed on Sunday morng of Mr P—— respecting Boats?
